                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE

  UNITED STATES OF AMERICA                            )
                                                      )
  v.                                                  )       No. 2:16-CR-00049-JRG
                                                      )
  BILLY RAY JOHNSON                                   )

                            MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendant Billy Ray Johnson’s Renewed Pro Se

  Motion for Compassionate Release/Reduction in Sentence [Doc. 90] and the United States’

  Response in Opposition [Doc. 92]. On June 1, 2020, the Court denied without prejudice Mr.

  Johnson’s Pro Se Motion for Compassionate Release/Reduction in Sentence [Doc. 83], in which

  Mr. Johnson, citing underlying medical conditions—namely, “sinus problems,” “a spot on [his]

  lung,” and a past bout with tuberculosis—moved the Court to order his immediate release from

  prison because of the COVID-19 pandemic. [Id. at 7]. In denying Mr. Johnson’s motion, the

  Court determined that it could not provide him with the relief he requested because he had failed

  to exhaust his administrative remedies under 28 U.S.C. § 3582(c)(1)(A). [Mem. Op. & Order,

  Doc. 89, at 3]. The United States now concedes, however, that the “Court has authority to

  consider this motion for compassionate release—unlike the prior one—because 30 days have

  passed since Johnson submitted a request for compassionate release to the warden of his facility.”

  [United States’ Resp. at 1].

          “[O]nce a court has imposed a sentence, it does not have the authority to change or

  modify that sentence unless such authority is expressly granted by statute.” United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326

  (6th Cir. 2010)). Although 18 U.S.C § 3582(c) begins with the declaration that “[t]he court may




Case 2:16-cr-00049-JRG-MCLC Document 93 Filed 07/02/20 Page 1 of 5 PageID #: 518
  not modify a term of imprisonment once it has been imposed,” Congress enacted the First Step

  Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1) so that courts can

  consider motions for compassionate release once a defendant exhausts his administrative

  remedies with the Bureau of Prisons or thirty days after submitting a request to the warden.

         Under § 3582(c)(1)(A), the Court’s task is to determine whether (1) “extraordinary and

  compelling reasons” warrant a reduction and whether (2) “such a reduction is consistent with

  applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i). “[C]ourts

  have universally turned to USSG § 1B1.13 to provide guidance on the ‘extraordinary and

  compelling reasons’ that may warrant a sentence reduction.” United States v. Coker, No. 3:14-

  CR-085, 2020 WL 1877800, at *3 (E.D. Tenn. Apr. 15, 2020) (quotation omitted); see United

  States v. Resnick, ___ F. Supp. 3d ___, 2020 WL 1651508, at *2 (S.D.N.Y. Apr. 2, 2020) (“The

  First Step Act did not amend the eligibility requirements for compassionate release, which are

  set forth in 18 U.S.C. § 3582(c)(l)(A) and Section 1B1.13 of the United States Sentencing

  Guidelines.”).

         The Application Notes to § 1B1.13 state that, when a defendant suffers from a medical

  condition, extraordinary and compelling reasons exist in two scenarios: the medical condition (1)

  is a terminal illness or (2) “substantially diminishes the ability of the defendant to provide self-

  care within the environment of a correctional facility and from which he or she is not expected

  to recover.” USSG § 1B1.13 n.1(A)(i)–(ii). Mr. Johnson does not contend that his underlying

  conditions—in and of themselves—are terminal. Rather, he argues that if he were to contract

  COVID-19, it “could very well be the catalyst” for a serious illness in combination with his

  underlying conditions. [Def.’s Mot. at 2]. The Court therefore construes his request

  for compassionate release as falling within the second scenario.



                                                   2

Case 2:16-cr-00049-JRG-MCLC Document 93 Filed 07/02/20 Page 2 of 5 PageID #: 519
         In considering whether Mr. Johnson’s underlying conditions, against the backdrop of the

  COVID-19 pandemic, “substantially diminish[] [his] ability” to “provide self-care within” the

  prison’s walls and leave him without an expectation of recovery, USSG § 1B1.13 n.1(A)(ii), the

  Court turns to the Center of Disease Control’s guidelines, see, e.g., Cameron v. Bouchard, ___

  F. Supp. 3d ___, 2020 WL 2569868, at *4–5 (E.D. Mich. May 21, 2020); Awshana v. Adduccl,

  ___ F. Supp. 3d ___, 2020 WL 1808906, at *4 (E.D. Mich. Apr. 9, 2020); see also Valentine v.

  Collier, 140 S. Ct. 1598, 1600 n.2 (2020) (citing the CDC’s guidelines in a case involving

  COVID-19); cf. Sch. Bd. of Nassau Cty. v. Arline, 480 U.S. 273, 287 (1987) (stating that “courts

  normally should defer to the reasonable medical judgments of public health officials” (footnote

  and quotation omitted)). According to the CDC, persons with the following characteristics and

  underlying conditions are more likely than others to suffer severe illness or death from COVID-

  19:

             •   Chronic kidney disease
             •   COPD (chronic obstructive pulmonary disease)
             •   Immunocompromised state (weakened immune system) from solid organ transplant
             •   Obesity (body mass index [BMI] of 30 or higher)
             •   Serious heart conditions, such as heart failure, coronary artery disease, or
                 cardiomyopathies
             •   Sickle cell disease
             •   Type 2 diabetes mellitus

  People Who Are at Higher Risk for Severe Illness, Ctrs. for Disease Control & Prevention,

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

  conditions.html#liver-disease (last updated June 25, 2020).

         Mr. Johnson’s underlying conditions match none of those that the CDC identifies as

  likely to put an individual at a heightened risk of severe illness from COVID-19. While the Court

  sympathizes with Mr. Johnson’s concerns, it is unwilling to order the release of prisoners whose

  underlying conditions, based on the CDC’s guidelines, do not place them at a greater risk of
                                                  3

Case 2:16-cr-00049-JRG-MCLC Document 93 Filed 07/02/20 Page 3 of 5 PageID #: 520
  severe illness from COVID-19; otherwise, the Court, to be evenhanded, would face the untenable

  situation of having to release all prisoners with any underlying condition. See United States v.

  Wright, No. CR-16-214-04, 2020 WL 1976828, at *5 (W.D. La. Apr. 24, 2020) (“The Court cannot

  release every prisoner at risk of contracting COVID-19 because the Court would then be obligated

  to release every prisoner.” (footnote omitted)); see also United States v. Dusenbery, No. 5:91-cr-

  291, 2019 WL 6111418, at *2 (N.D. Ohio Nov. 18, 2019) (“[Compassionate release due to a

  medical condition is an extraordinary and rare event.” (quotation omitted)).

         Even if the Court were to view Mr. Johnson’s underlying conditions as likely to put him

  at a greater risk of severe illness from COVID-19, he still would not be entitled to compassionate

  release because he provides the Court with no indication that he is in danger of contracting the

  virus. Mr. Johnson acknowledges that his facility currently has no known cases of COVID-19,

  [Def.’s Mot. at 4], and the United States represents to the Court that at least thirteen tests have

  been administered to inmates at his facility and none of them have been positive, [United States’

  Resp. at 9 n.2]; cf. United States v. You, No. 20-5390, at 2 (6th Cir. Apr. 22, 2020) (PACER)

  (“Critical here, however, there are no known COVID-19 cases at [the defendant’s] present

  facility. . . . [and] her facility has implemented precautionary measures to protect those detained

  in the facility.”); see United States v. Smoot, No. 2:19-CR-20, 2020 WL 1501810, at *3 (S.D.

  Ohio Mar. 30, 2020) (“The mere possibility of an outbreak at his facility does not equate to a

  compelling enough reason to justify [the defendant’s] release.” (citation omitted)); see also

  United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in

  society and the possibility that it may spread to a particular prison alone cannot independently

  justify compassionate release[.]”); United States v. Johnson, No. 2:19-CR00-81-TOR, 2020 WL

  2114357, at *2 (E.D. Wash. May 4, 2020) (“[W]here is Defendant safer from the threat—in a



                                                  4

Case 2:16-cr-00049-JRG-MCLC Document 93 Filed 07/02/20 Page 4 of 5 PageID #: 521
  facility with no known cases, or in public with thousands of confirmed cases? Fear of the virus

  does not warrant immediate release.”).

         In sum, the Court, again, sympathizes with Mr. Johnson’s concerns, but he is not entitled

  to compassionate release under § 3582(c)(1)(A). Mr. Johnson’s Renewed Pro Se Motion for

  Compassionate Release/Reduction in Sentence [Doc. 90] is therefore DENIED.

         So ordered.

         ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




                                                 5

Case 2:16-cr-00049-JRG-MCLC Document 93 Filed 07/02/20 Page 5 of 5 PageID #: 522
